[Letterhead of Farmers New World Life Insurance Company] Farmers New World Life Insurance Company Legal Department 3003 77 th Avenue S.E. Mercer Island, Washington 98040 Adam G. Morris Corporate Counsel Direct: 206/275-8193 Main: 206/275-8140 Fax: 206/275-8144 May 5, 2009 VIA EDGARLINK Securities and Exchange Commission 100 F. Street N. E. Washington, D.C. 20549 Re: Farmers New World Life Insurance Company Farmers Variable Life Separate Account A Post-Effective Amendment No. 1 to Form N-6 (File No. 333-149540 ) Farmers EssentialLife ® Variable Universal Life Commissioners: On behalf of Farmers New World Life Insurance Company (the Company ) and Farmers Annuity Separate Account A (the Separate Account ), we are transmitting a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933. In this regard, we certify that the form of Prospectus and Statement of Additional Information for the variable universal life contract offered by the Company through the Separate Account that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the above-referenced post-effective amendment (the Amendment ) to the registration statement on Form N-6 for the Separate Account. That Amendment was filed electronically with the Commission on April 29, 2009. If you have any questions or comments regarding this filing, please call the undersigned at 206-275-8193. Sincerely, /s/ Adam Morris Adam Morris
